Citation Nr: 0804878	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hysterectomy, post 
uterine prolapse.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty 
including from August 1986 to December 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In June 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDING OF FACT

A hysterectomy, post uterine prolapse is unrelated to an 
injury or disease of service origin.  


CONCLUSION OF LAW

A hysterectomy, post uterine prolapse was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a post adjudication VCAA notice by letters, 
dated in April 2005 and March 2006.  In the letter, the 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that she could submit private 
medical records.  The veteran was asked to submit any 
evidence that would include that in her possession.  The 
veteran received notice of the provisions for disability 
ratings and for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

In this case, as the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for service connection was readjudicated as evidenced 
by the supplemental statement of the case, dated in July 
2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records, afforded the veteran VA examinations and 
obtained a medical opinion from the Veterans Health 
Administration (VHA).  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The veteran contends that her uterine prolapse is due to 
having a nine pound baby during service in October 1989, with 
forceps delivery and a difficult labor.  

Service medical records are replete with treatment for 
various gynecological problems to include pelvic pain, 
vaginitis, vaginal discharge, bleeding, right ovarian cyst 
and yeast infection.  Upon evaluation in May 1997, the 
examiner noted the veteran had a retroflexed uterus.  In 
March 1998 she was noted to have a retroverted uterus.  

Private medical records dated from 1999 to 2001 reflect 
treatment for a uterine prolapse.  A record of December 1999 
revealed the veteran had a severely retroverted uterus with 
mild prolapse.  In May 2001 she underwent a hysterectomy.  

VA examinations were afforded in March 2003, August 2005 and 
December 2005 by the same examiner.  The examination in March 
2003 showed no evidence of rectocele or cystocele.  The 
examiner noted the vaginal vault was in good shape and proper 
position.  The examiner indicated that the veteran's uterine 
prolapse was probably secondary to having had a large baby 
although it is difficult to ascertain.  

In August 2005, the examiner noted that while the veteran had 
a large baby in service with a difficult labor, her pelvic 
examination of February 1988 reflected a normal gynecological 
examination.  In December 1996 and March 1998 she continued 
to have normal pelvic examinations.  The examiner pointed out 
that there was no mention of any cystocele, rectocele or 
uterine prolapse on the examinations.  The examiner further 
noted that a degree of uterine prolapse is possible 
subsequent to the delivery of a large baby, however there is 
no evidence that this occurred while the veteran was still in 
service up to 10 years post delivery.  He concluded that the 
veteran's uterine prolapse did not seem to be existent in 
service as long as 10 years post delivery.  

In December 2005 the examiner restated his conclusions that 
subsequent to having a large baby, the veteran had numerous 
in-service examinations, all of which indicated essentially 
normal pelvic anatomy, sometimes listed as a retroflex uterus 
and sometimes as anteflex uterus.  The examiner noted that 
since the hysterectomy in 2001, the veteran essentially has 
not had any problems except some urinary tract difficulties.  
There are no problems with vaginal prolapse, cystocele or 
rectocele.  The examiner reiterated that uterine prolapse can 
occur as a result of a difficult childbirth, however there is 
no evidence that the veteran had these problems until after 
service.  

During her Board hearing in June 2007, the veteran testified 
that subsequent to her pregnancy she began having abnormal 
bleeding and additional pain in 1995.  

A VHA opinion dated in October 2007 is of record.  The 
examiner indicated the veteran had an unremarkable 6 week 
postpartum examinations.  The examiner opined that there was 
no evidence the veteran had any symptoms or signs of pelvic 
organ prolapse during military service and all the 
examinations done on numerous occasions essentially 
demonstrated a normal pelvic anatomy.  She did not develop 
any of these problems until after service.  The examiner 
concluded that it is less likely or not likely that her 
gynecological disorder is service connected.  

Analysis

On the basis of the service medical records, while the 
veteran was treated for various gynecological problems, 
uterine prolapse was not affirmatively shown to have been 
present during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Post service, the veteran had a diagnosis of uterine prolapse 
in 1999 and underwent a hysterectomy in May 2001.  There is 
no medical evidence of a causal association or causal link 
between the hysterectomy post uterine prolapse and an 
established injury or disease of service origin.  Any 
reference to service is merely history as reported by the 
veteran.  

Also, following a review of the file, the examiner, who 
conducted the VA examination in October 2003, August 2005 and 
December concluded that there was no evidence relating the 
veteran's uterine prolapse to service.  The VHA examiner also 
opined that it is less likely or not likely that the 
veteran's gynecological disorder is service connected.  The 
Board finds these opinions to be highly probative as they 
were rendered by competent medical professionals who provided 
rationales for the conclusions rendered.  The evidence is 
uncontroverted and weighs against the claim.  

As for the veteran's statement and testimony, relating her 
disability to her military service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
disability and her military service. 

Thus there is a preponderance of the evidence against the 
claim and service connection for hysterectomy, post uterine 
prolapse is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hysterectomy, post 
uterine prolapse is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


